DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 20-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 03/14/2022. Applicant's election with traverse of Group I, Claims 1-19 in the reply filed on 03/14/2022 is acknowledged.  The traversal is on the ground(s) that the additional effort in effecting a search for both closely related inventions should not create a significant burden on the patent office.  This is not found persuasive because1.	Applicant’s traversal on the nonelected claims is noted, however not found to be persuasive.  Groups I and II have a product and process of making relationship, however the same product could be made by alternative means and are distinct.  The inventions are deemed patentably distinct because there is nothing of record to show them to be obvious variants. Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: Each group of invention has separate classification and separate status in the art. Further, each group of invention requires a different field of search and different search terms .  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “scrim” in claim 3 is used by the claim to mean “ a film,” while the accepted meaning is “a fabric.” The term is indefinite because the specification does not clearly redefine the term.  Applicant’s specification as best understood describes the scrim as a fabric which is correct, and even alludes to additional layers upon the scrim, 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 8, 11, 14 and 17 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by USPN 8,986,831 issued to Bradshaw et al.
Bradshaw et al. ‘831 teach making tapes including a substrate defining a first surface and an opposing second surface; a pressure sensitive adhesive disposed on the first surface of the cellulosic substrate; and an encapsulated fibrous material 
	‘831 at column 10, lines 31+ teaches that the fibrous material may be in the form of a woven or nonwoven web, a fiber reinforced film , a multifilament yarn or a monofilament yarn or any combination thereof.  Examples of fibrous materials include polyester fiber, polyester film, polyamide fiber (e.g., aromatic polyamide such as KEVLAR fiber from E.I. du Pont or non-aromatic polyamide such as nylon), polypropylene fiber, polyethylene fiber, fiberglass, natural fibers such as cotton or hemp, and/or other similar materials. This fibrous layer may be encapsulated with a PSA or hot melt resin.  This layer bonds the fibrous material to the substrate.  This layer is equivalent to Applicant’s scrim and first adhesive layer.  This layer is also the outermost layer of the composite.  The substrate layer is equivalent to Applicant’s fabric layer.  
	The cellulosic substrate may be a paper substrate. For example, any of the types of papers that can assist in providing the desired tape weft strength can be employed. In certain embodiments the cellulosic substrate also provides a barrier to prevent undesirable wicking of the PSA composition and/or the hot melt adhesive composition from one side of the cellulosic substrate to the opposing side of the cellulosic substrate. Examples of the types of paper which can be used include paper, clay coated paper, glassine, polymer coated paper, paperboard from straw, bark, wood, cotton, flax, cornstalks, sugarcane, bagasse, bamboo, hemp, and similar cellulose materials prepared by such processes as the soda, sulfite or sulfate (Kraft) processes, the neutral sulfide cooking process, alkali-chlorine processes, nitric acid processes, semi-chemical 2 to 440 g/m2 is preferred.
	In other embodiments disclosed herein the release agent may be an external release agent that is coated on a surface, for example, an external release agent coated on a surface of the cellulosic substrate. In still other embodiments, the release agent is in the form of a release paper that is adhered to the hot melt adhesive composition.
	The PSA tape may have a thickness of 0.228 to 0.382 mm, more particularly 0.254 to 0.342 mm.
	The first working example at Column 11, is the closest structure to Applicant’s current claims –

    PNG
    media_image1.png
    579
    1315
    media_image1.png
    Greyscale

	One embodiment of a PSA tape 10 disclosed herein is shown in FIG. 1A. The PSA tape 10 includes a cellulosic substrate 1 that defines a first surface 2 and an opposing second surface 3. A pressure sensitive adhesive 4 is disposed on the first surface 2 of the cellulosic substrate 1. The pressure sensitive adhesive 4 may be a layer that covers all, or only a portion thereof, of the area of the first surface 2. Fibers 5 are disposed on, or near, the second surface 3 of the cellulosic substrate 1. The fibers 5 .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 3, 9, 10, 12, 13, 15, 16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over USPN 8,986.831 issued to Bradshaw et al.
Bradshaw et al teach what is set forth above but do not specifically point out the limitations set forth in claims 3, 9, 10, 12, 13, 15, 16, 18 and 19.
	Regarding Claim 3, where Applicant desires that the high strength adhesive tape of claim 1, wherein an expansion rate of the scrim layer is approximately equal to an expansion rate of the fabric layer; it is the position of the Office that this value is an inherent property that is reliant upon the structure, chemical and physical components of the composite.  As the all the layers of the tape are present both structurally and compositionally. it is reasonable to presume that it possesses either the same or close to the same expansion rate of the scrim layer is approximately equal to an expansion rate of the fabric layer. 
Regarding the weight and thickness of the fabric/scrim and/or adhesive layers; Bradshaw et al do provide an overall teaching of the thickness of the entire tape but do not specifically lay out the amounts for each layer.  It is the position of the Office that amounts of thickness and weight are all result effective variables. The thickness of PSA layers, types of substrates, etc.) of the tape may vary depending on their intended purposes and forms of use.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to create the tape of Bradshaw et al. 
	Regarding Claims 12 and 13 , where Applicant desires that the weight of the fabric layer Bradshaw teaches a range of basis weights ranging from 97 g/m2 to 440 g/m2 is preferred.  This range overlaps with those desires in Claims 7 and 8.  It should be noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arti R Singh-Pandey whose telephone number is (571)272-1483. The examiner can normally be reached Monday-Thursday 8:30-3:00 and 8:00-10:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald L Tarazano can be reached on 571-272-1515. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Arti Singh-Pandey/
Primary Patent Examiner
Art Unit 1759



AP